612 S.E.2d 320 (2005)
359 N.C. 411
In the Matters of J.F.M. and T.J.B.
No. 113P05.
Supreme Court of North Carolina.
April 6, 2005.
Jon W. Myers, for T.J.B.
Gaines M. Weaver, Assistant Attorney General, for State.


*321 ORDER

Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Respondent (T.J.B.) on the 22nd day of February 2005 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Attorney General, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 6th day of April 2005."
Upon consideration of the petition filed on the 22nd day of February 2005 by Respondent (T.J.B.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of April 2005."